SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements as of June 30, 2015, with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation 9 3. The “Lava Jato” (Car Wash) Operation and its effects on the Company 10 4. Basis of consolidation 10 5. Summary of significant accounting policies 10 6. Cash and cash equivalents and Marketable securities 11 7. Trade and other receivables 12 8. Inventories 14 9. Disposal of assets and legal mergers 15 10. Investments 16 11. Property, plant and equipment 17 12. Intangible assets 18 13. Impairment 19 14. Exploration for and evaluation of oil and gas reserves 20 15. Trade payables 20 16. Finance debt 21 17. Leases 23 18. Related party transactions 24 19. Provision for decommissioning costs 25 20. Taxes 26 21. Employee benefits (Post-Employment) 29 22. Shareholders’ equity 31 23. Sales revenues 31 24. Other expenses, net 32 25. Costs and Expenses by nature 33 26. Net finance income (expense) 33 27. Supplemental information on statement of cash flows 34 28. Segment Information 35 29. Provisions for legal proceedings 39 30. Collateral for crude oil exploration concession agreements 43 31. Risk management 43 32. Fair value of financial assets and liabilities 47 33. Information Related to Guaranteed Securities Issued by Subsidiaries 48 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of June 30, 2015, and the related condensed consolidated statements of income and comprehensive income for the three-month and six-month periods ended June 30, 2015 and June 30, 2014 and the condensed consolidated changes in shareholders’ equity and statement of cash flows for the six-month periods ended June 30, 2015 and June 30, 2014. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As discussed in Note 3 to the condensed consolidated financial statements, during the third quarter of 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the accompanying consolidated statement of financial position as of December31, 2014, and the related consolidated statements of income, comprehensive income, cash flows (not presented herein) and changes in shareholders’ equity for the year then ended, and, in our report dated April 22, 2015, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed accompanying consolidated statement of financial position as of December31, 2014 is fairly stated in all material respects in relation to the accompanying consolidated statement of financial position from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil August 06, 2015 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position June 30, 2015 and December 31, 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 26,161 16,655 Trade payables 15 7,923 9,760 Marketable securities 6 3,377 9,323 Finance debt 16 14,378 11,868 Trade and other receivables, net 7 6,462 7,969 Finance lease obligations 17 15 16 Inventories 8 10,885 11,466 Income taxes payable 20.1 293 247 Recoverable income taxes 20.1 894 1,063 Other taxes payable 20.1 5,259 4,064 Other recoverable taxes 20.1 2,306 2,748 Payroll, profit sharing and related charges 1,764 2,066 Advances to suppliers 231 423 Pension and medical benefits 21 680 796 Other current assets 1,286 1,180 Others 2,050 2,301 51,602 50,827 32,362 31,118 Assets classified as held for sale 91 5 Liabilities on assets classified as held for sale 62 − 51,693 50,832 32,424 31,118 Non-current assets Non-current liabilities Long-term receivables Finance debt 16 119,489 120,218 Trade and other receivables, net 7 5,228 4,832 Finance lease obligations 17 54 56 Marketable securities 6 96 109 Deferred income taxes 20.2 1,588 3,031 Judicial deposits 29.1 2,931 2,682 Pension and medical benefits 21 14,850 16,491 Deferred income taxes 20.2 931 1,006 Provisions for legal proceedings 29.1 1,433 1,540 Other tax assets 20.1 3,330 4,008 Provision for decommissioning costs 19 6,632 8,267 Advances to suppliers 2,173 2,409 Others 767 988 Others 3,435 3,817 144,813 150,591 18,124 18,863 Total liabilities 177,237 181,709 Shareholders' equity 22.1 Investments 10 5,024 5,753 Share capital (net of share issuance costs) 107,101 107,101 Property, plant and equipment 11 198,252 218,730 Change in interest in subsidiaries 148 148 Intangible assets 12 3,869 4,509 Profit reserves 68,458 66,423 225,269 247,855 Accumulated other comprehensive (deficit) (76,686) (57,400) Attributable to the shareholders of Petrobras 99,021 116,272 Non-controlling interests 704 706 Total equity 99,725 116,978 Total assets 276,962 298,687 Total liabilities and shareholder's equity 276,962 298,687 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income June 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Jun/2015 Jan-Jun/2014 2Q-2015 2Q-2014 Sales revenues 23 51,988 71,404 26,021 36,910 Cost of sales (35,841) (54,858) (17,701) (28,470) Gross profit 16,147 16,546 8,320 8,440 Income (expenses) Selling expenses (1,867) (2,397) (1,265) (1,243) General and administrative expenses (1,846) (2,240) (900) (1,157) Exploration costs 14 (805) (1,454) (462) (808) Research and development expenses (396) (520) (199) (270) Other taxes (1,552) (278) (1,289) (140) Other expenses, net 24 (1,936) (2,485) (1,118) (853) (8,402) (9,374) (5,233) (4,471) Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 7,745 7,172 3,087 3,969 Finance income 456 781 200 340 Finance expenses (3,099) (1,788) (1,810) (1,006) Foreign exchange and inflation indexation charges (1,289) 512 (359) 244 Net finance income (expense) 26 (3,932) (495) (1,969) (422) Share of earnings in equity-accounted investments 10.1 115 343 55 122 Profit sharing 21.2 (126) (282) (9) (140) Net income before income taxes 3,802 6,738 1,164 3,529 Income taxes 20.4 (1,926) (1,963) (870) (1,200) Net income 1,876 4,775 294 2,329 Net income (loss) attributable to: Shareholders of Petrobras 2,033 4,505 171 2,225 Non-controlling interests (157) 270 123 104 1,876 4,775 294 2,329 Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 22.2 0.16 0.35 0.02 0.18 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income June 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Jun/2015 Jan-Jun/2014 2Q-2015 2Q-2014 Net income 1,876 4,775 294 2,329 Items that will not be reclassified to the statement of income: Cumulative translation adjustments (14,095) 8,367 2,615 3,887 (14,095) 8,367 2,615 3,887 Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on available-for-sale securities Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (8,143) 2,940 1,741 1,295 Reclassified to the statement of income 779 334 491 135 Deferred income tax 2,505 (1,112) (758) (485) (4,859) 2,162 1,474 945 Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 1 3 2 − Reclassified to the statement of income − − − (1) 1 3 2 (1) (4,858) 2,165 1,476 944 Share of other comprehensive income (losses) in equity-accounted investments (300) 97 58 38 Total other comprehensive income (loss): (19,253) 10,629 4,149 4,869 Total comprehensive income (loss) (17,377) 15,404 4,443 7,198 Comprehensive income (loss) attributable to: Shareholders of Petrobras (17,251) 15,278 4,334 7,116 Non-controlling interests (126) 126 109 82 Total comprehensive income (loss) (17,377) 15,404 4,443 7,198 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows June 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Jun/2015 Jan-Jun/2014 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 2,033 4,505 Adjustments for: Non-controlling interests (157) 270 Share of earnings in equity-accounted investments (115) (343) Depreciation, depletion and amortization 5,913 6,471 Impairment of property, plant and equipment, intangible and other assets 440 205 Exploration expenditures written off 555 1,117 Allowance for impairment of trade receivables (12) 93 (Gains) losses on disposal of assets, write-offs of assets, E&P areas returned and cancelled projects, net (71) (125) Foreign exchange, indexation and finance charges 4,013 1,262 Deferred income taxes, net 1,289 1,014 Pension and medical benefits (actuarial expense) 1,136 983 Decrease (Increase) in assets Trade and other receivables, net (110) (1,365) Inventories (889) (2,072) Other assets (1,211) (1,047) Increase (Decrease) in liabilities Trade payables (854) 84 Taxes payable 1,958 (867) Pension and medical benefits (375) (396) Other liabilities (354) 605 Net cash provided by operating activities 13,189 10,394 Cash flows from Investing activities Capital expenditures (11,831) (17,336) Investments in investees (79) (128) Proceeds from disposal of assets 211 451 Divestment (investment) in marketable securities 5,807 604 Dividends received 152 279 Net cash (used in) investing activities (5,740) (16,130) Cash flows from Financing activities Acquisition of Non-controlling interest 173 3 Financing and loans, net: Proceeds from long-term financing 12,285 27,341 Repayment of principal (6,530) (4,807) Repayment of interest (3,208) (2,892) Dividends paid − (3,916) Net cash provided by (used in) financing activities 2,720 15,729 Effect of exchange rate changes on cash and cash equivalents (663) 536 Net increase (decrease) in cash and cash equivalents 9,506 10,529 Cash and cash equivalents at the beginning of the year 16,655 15,868 Cash and cash equivalents at the end of the period 26,161 26,397 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity June 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) and deemed cost Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Cash flow hedge - highly probable future exports Actuarial gains (losses) on defined benefit pension plans Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity 107,371 (279) 674 (26,440) (3,911) (2,505) (178) 7,919 2,182 729 62,965 − 148,527 596 149,123 Balance at January 1, 2014 107,092 674 (33,034) 73,795 148,527 596 149,123 Capital increase with reserves 9 (9) − − − Realization of deemed cost (2) 2 − − Change in interest in subsidiaries (36) (36) 3 (33) Net income 4,505 4,505 270 4,775 Other comprehensive income 8,511 2,162 − 100 10,773 (144) 10,629 Appropriations: − − Transfer from reserves − − − Dividends − − (25) (25) 107,380 (279) 638 (17,929) (1,749) (2,505) (80) 7,919 2,182 720 62,965 4,507 163,769 700 164,469 Balance at June 30, 2014 107,101 638 (22,263) 78,293 163,769 700 164,469 107,380 (279) 148 (41,968) (7,699) (7,295) (438) 7,919 2,182 720 55,602 − 116,272 706 116,978 Balance at January 1, 2015 107,101 148 (57,400) 66,423 116,272 706 116,978 Capital increase with reserves − Realization of deemed cost (2) 2 − − Change in interest in subsidiaries − − 173 173 Net income (loss) 2,033 2,033 (157) 1,876 Other comprehensive income (loss) (14,126) (4,859) − (299) − (19,284) 31 (19,253) Appropriations: − − Transfer from reserves − Dividends − (49) (49) 107,380 (279) 148 (56,094) (12,558) (7,295) (739) 7,919 2,182 720 55,602 2,035 99,021 704 99,725 Balance at June 30, 2015 107,101 148 (76,686) 68,458 99,021 704 99,725 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – “Interim Financial Reporting” as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes in the period, without repeating all information previously reported in notes to the Company’s financial statements. As a result, this interim financial information should be read together with the Company’s annual financial statements for the year ended December 31, 2014, which include the full set of notes. The Company has reclassified certain amounts from prior periods to provide a more appropriate presentation and to be consistent with the industry practice, as set out in notes 7 and 24. Net income was not affected in any of the periods presented. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 – “The effects of changes in foreign exchange rates”. All assets and liabilities are translated into U.S. dollars at the closing exchange rate at the date of the financial statements; income and expenses, as well as cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. Equity items are translated using the exchange rates prevailing at the dates of the transactions. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Jun 2015 Mar 2015 Mar 2014 Jun 2014 Sep 2014 Dec 2014 Quarterly average exchange rate 3.07 2.86 2.36 2.23 2.28 2.55 Period-end exchange rate 3.10 3.21 2.26 2.20 2.45 2.66 The Company’s Board of Directors in a meeting held on August 6, 2015 authorized the consolidated interim financial information for issue. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments improperly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3. The “Lava Jato” (Car Wash) Operation and its effects on the Company In the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2014 consolidated financial statements. In preparing its financial statements for the period ended June 30, 2015, the Company carefully considered all available information and does not believe that new developments in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by newly set up internal commissions (or a review of the results of previous internal investigations) could materially impact or change the methodology adopted to recognize the write-off described above. Notwithstanding this belief, the Company will continuously monitor the investigations for additional information and, as of June 30, 2015, has not identified any necessary adjustment based on existing information. On May 13, 2015, the Company received US$ 51 representing the first portion of amounts recovered from Pedro José Barusco Filho, a former executive manager of the Services area, who had previously entered into a plea agreement with Brazilian authorities. This amount was recognized as other income (amounts recovered – “overpayments incorrectly capitalized”) in the quarter ended June 30, 2015. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. See note 29 for information about the Company’s material legal proceedings, including those related to the “Lava Jato” investigation. 4. Basis of consolidation The consolidated interim financial information includes the interim information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the six-month period ended June 30, 2015. The main disposal of assets and legal mergers are set out in note 9. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2014. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Cash at bank and in hand 1,084 709 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 1,744 1,999 Other investment funds 47 41 1,791 2,040 - Abroad Time deposits 15,597 8,700 Automatic investing accounts 3,694 3,097 Other financial investments 3,995 2,109 23,286 13,906 Total short-term financial investments 25,077 15,946 Total cash and cash equivalents 26,161 16,655 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts and other short-term fixed income instruments with maturities of three months or less. Marketable securities In Brazil Abroad Total In Brazil Abroad Total Trading securities 1,808 − 1,808 2,690 − 2,690 Available-for-sale securities 2 3 5 2 19 21 Held-to-maturity securities 89 1,571 1,660 102 6,619 6,721 1,899 1,574 3,473 2,794 6,638 9,432 Current 1,808 1,569 3,377 2,690 6,633 9,323 Non-current 91 5 96 104 5 109 Trading securities refer mainly to investments in Brazilian Federal Government Bonds and held-to-maturity securities are mainly comprised of time deposits with highly-rated financial institutions abroad. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 9,548 10,022 Related parties (Note 18) Investees 581 863 Receivables from the electricity sector 2,978 2,966 Petroleum and alcohol accounts -Federal Government 273 317 Other receivables 1,598 2,005 14,978 16,173 Provision for impairment of trade receivables (3,288) (3,372) 11,690 12,801 Current 6,462 7,969 Non-current 5,228 4,832 Beginning in 2015 the Company classifies performance bonuses paid to customers as other long-term receivables (previously classified as non-current trade and other receivables, net) in order to provide a better presentation of its accounts receivable. On December 31, 2014, US$ 605 were reclassified. Changes in the allowance for impairment of trade receivables Opening balance 3,372 1,406 Additions 808 2,484 Write-offs (*) (505) (131) Cumulative translation adjustment (387) (387) Closing balance 3,288 3,372 Current 1,757 1,448 Non-current 1,531 1,924 (*) Includes US$ 552 related to companies from the isolated electricity sector in 2015, as set out in note 7.4. Trade receivables overdue - Third parties Up to 3 months 869 823 From 3 to 6 months 456 178 From 6 to 12 months 506 181 More than 12 months 1,738 1,832 3,569 3,014 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 18) 2,331 647 2,978 2,536 430 2,966 Companhia de Gás do Amazonas (CIGÁS) 1,042 486 1,528 1,266 167 1,433 Others 33 364 397 24 394 418 3,406 1,497 4,903 3,826 991 4,817 (-) Allowance for impairment of trade receivables (555) (547) (1,102) (1,090) (621) (1,711) Total 2,851 950 3,801 2,736 370 3,106 Related parties 2,138 551 2,689 2,473 165 2,638 Third parties 713 399 1,112 263 205 468 As of June 30, 2015, US$ 4,070 of the Company’s trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) operating in that region, were classified as non-current assets. The balance of those receivables was US$ 4,903 as of June 30, 2015 (US$ 4,817 as of December 31, 2014). A portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil is borne by funds from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which is managed by Eletrobras. Recently, funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies have experienced financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged owing US$ 2,772 to the Company. This amount is being updated monthly based on the Selic interest rate (Brazilian short-term interest rate). Under the agreement, the first of 120 monthly installments was paid in February 2015 and, as of May 7, 2015, US$ 2,379 (US$ 1,961 as of December 31, 2014) had been guaranteed by collateral. The monthly installments have been timely paid to date. As of December 31, 2014, the Company had recognized charges for allowances for impairment of trade receivables of US$ 1,948 (charged to selling expenses) to cover uncollateralized receivables as of October 31, 2014, including the balances from previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. On March 31, 2015 the Company recognized a reversal of allowance for impairment of trade receivables of US$ 452 (reduction in selling expenses), to reflect the additional portion of the trade receivables that was collateralized - additional receivables the CCC has from the Brazilian Energy Development Account ( Conta de Desenvolvimento Energético – CDE )that were pledged as security on May 7, 2015. In 2015, the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter of 2015. We expected that this new policy would strengthen the financial situation of the companies in the electricity sector and, consequently reduce their insolvency on payables from fuel oil and other products supplied, which has not occurred yet. Due to the time lag between starting to charge higher electricity prices from end customers and the improvement of the financial situation of the companies in the electricity sector, the payments from end customer that will be transferred to the CCC and used to refund the electricity generation companies is taking longer than expected and the companies have not been fully refunded. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) As a result, the Company is in negotiations to address the overdue receivables, including the potential collateralization of the receivables. The Company has not entered into additional debt acknowledgement agreements yet, but it has established the necessary framework to collateralize the receivables, as set out in Interministerial Ordinance 372/2015, issued on August 5, 2015, authorizing a renegotiation of CDE’s debt with respect to overdue receivables between December 1, 2014 and June 30, 2015, with companies that are creditors of the CCC. This authorization enables the Company to enter into contracts to pledge additional credits of the CDE as collateral. CDE’ budget for 2015, as set out in table 4 of Techinical Note 33/2015 issued by the Superintendent of Electricity Prices and the Superintendent of Electricity Distribution Services of the Brazilian Electricity Agency (SGT-SRG/ANEEL) on February 26, 2015, reserves sufficient funds for the renegotiations authorized in the Interministerial Ordinance. In addition, the regulators have been discussing alternatives that could reduce the mismatch between the cash flows (from the CDE/CCC to Petrobras and Petrobras Distribuidora - BR). Therefore, based on Management’s best judgment, the Company has recognized in the quarter ended June 30, 2015 an alllowance for impairment of trade receivables of US$ 125, with respect to products supplied after November 1, 2014, which were overdue as of June 30, 2015 and uncollateralized. In addition, the Company recognized a reversal of allowance for impairment of trade receivables of US$ 100, with respect to receivables from Cigás. This was the result of a preliminary injunction from a Brazilian court that granted the Company access to restricted funds in a blocked bank account that was attached to a commercial contract with Cigás, and is the subject of a legal dispute. 8. Inventories Crude oil 4,025 3,977 Oil products 4,066 4,333 Intermediate products 696 854 Natural gas and LNG (*) 347 358 Biofuels 161 150 Fertilizers 60 34 9,355 9,706 Materials, supplies and others 1,550 1,806 10,905 11,512 Current 10,885 11,466 Non-current 20 46 (*) Liquid natural gas Inventories are presented net of a US$ 9 allowance reducing inventories to net realizable value (US$ 150 as of December 31, 2014), mainly due to the decrease in international prices of crude oil and oil products. In the six-month period ended June 30, 2015 the Company recognized a US$ 19 allowance reducing inventories to net realizable value recognized as cost of sales (US$ 211 in the six-month period ended June 30, 2014). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 2,098 (US$ 2,316 as of December 31, 2014), as set out in note 21.1. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 9. Disposal of assets and legal mergers Disposal of assets Disposal of assets in Argentina On March 30, 2015, Petrobras Argentina S.A., PESA, disposed of its interest in assets located in the Austral Basin in Santa Cruz to Compañía General de Combustibles S.A. (CGC) for a lump-sum payment of US$ 101 made on the same date. The Company recognized a US$ 77 gain in other income. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder for US$ 369, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a US$ 57 gain was recognized in other income. On March 31, 2015, a final price adjustment was agreed between the parties and was paid. The Company recognized the additional payment received of US$ 78 in other income. Legal mergers On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect share capital or the Company’s consolidated financial statements. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments Investments in associates and joint ventures Carrying amount of the investments Share of earnings in the investments Investments accounted for using the equity method Jan-Jun/2015 Jan-Jun/2014 Braskem S.A. 1,336 1,711 160 89 Petrobras Oil & Gas B.V. - PO&G 1,688 1,714 24 125 Guarani S.A. 395 518 (24) (11) State-controlled Natural Gas Distributors 303 340 35 59 Nova Fronteira Bioenergia S.A. 143 163 4 6 Petrowayu S.A. 136 136 − (1) Petroritupano S.A. 111 112 (1) (2) Other petrochemical investees 54 66 7 15 UEG Araucária Ltda 62 73 18 21 Petrokariña S.A. 45 45 − − Other associates (*) (**) 730 858 (108) 42 5,003 5,736 115 343 Other investees 21 17 − − 5,024 5,753 115 343 (*) Includes impairment losses of US$ 95, as set out in note 13.2. (**) Includes a 5% investment in Sete Brasil and a 4.59% investment in FIP Sondas (which owns 95% of Sete Brasil), totaling US$ 284 as of June 30, 2015 (US$ 281 as of December 31, 2014). These investments have been identified as a separate Cash-Generating Units. Sete Brasil holds interest in 29 SPEs and each SPE will have title to a drilling rig, which are now under construction at Brazilian shipyards. As a result of studies currently being carried out to evaluate the entire project, no impairment losses could be measured as of June 30, 2015 with respect to these investments. Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 0.93 0.65 1,264 879 1,264 879 Associate Braskem S.A. 212,427 212,427 Common 3.17 4.07 674 864 Braskem S.A. 75,793 75,793 Preferred A 4.39 6.59 333 499 1,007 1,363 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value of the investment as of June 30, 2015, was US$ 1,007, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In addition, given the operational relationship between Petrobras and Braskem, on December 31, 2014, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2014. Property, plant and equipment Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2014 7,868 90,405 79,758 49,870 227,901 Additions 30 2,031 30,362 580 33,003 Additions to / review of estimates of decommissioning costs − − − 1,999 1,999 Capitalized borrowing costs − − 3,592 − 3,592 Write-offs (9) (57) (4,024) (196) (4,286) Write-off - overpayments incorrectly capitalized (35) (1,160) (1,078) (91) (2,364) Transfers (***) 2,685 25,371 (36,178) 23,078 14,956 Depreciation, amortization and depletion (534) (7,381) − (4,888) (12,803) Impairment recognition (****) (899) (1,398) (11,670) (2,839) (16,806) Impairment reversal (****) − 17 − 3 20 Cumulative translation adjustment (1,071) (9,832) (7,819) (7,760) (26,482) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Cost 10,979 142,030 52,943 88,023 293,975 Accumulated depreciation, amortization and depletion (2,944) (44,034) − (28,267) (75,245) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Additions 191 538 10,184 208 11,121 Additions to / review of estimates of decommissioning costs − − − (18) (18) Capitalized borrowing costs − − 920 − 920 Write-offs (3) (23) (599) (106) (731) Transfers 424 4,861 (9,544) 5,066 807 Depreciation, amortization and depletion (280) (3,199) − (2,357) (5,836) Impairment recognition − (2) (309) (71) (382) Cumulative translation adjustment (1,125) (10,626) (6,264) (8,344) (26,359) Balance at June 30, 2015 7,242 89,545 47,331 54,134 198,252 Cost 10,108 131,749 47,331 80,592 269,780 Accumulated depreciation, amortization and depletion (2,866) (42,204) − (26,458) (71,528) Balance at June 30, 2015 7,242 89,545 47,331 54,134 198,252 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 28 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes US$ 10,446 reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (See note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014). (****) For more detailed information, see Note 14 to the Company's consolidated financial statements for the year ended December 31, 2014. As of June 30, 2015, property, plant and equipment include assets under finance leases of US$ 159 (US$ 72 as of December 31, 2014). The Company’s property, plant and equipment include US$ 24,111 related to the acquisition costs of areas in the Assignment Agreement. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Software Rights and Concessions Acquired Developed in-house Goodwill Total Balance at January 1, 2014 14,381 142 496 400 15,419 Addition 92 41 118 − 251 Capitalized borrowing costs − − 8 − 8 Write-offs (93) (5) (10) − (108) Transfers (**) (10,346) 7 9 (1) (10,331) Amortization (35) (54) (131) − (220) Impairment recognition (8) − − − (8) Impairment reversal 6 − − − 6 Cumulative translation adjustment (405) (12) (58) (33) (508) Balance at December 31, 2014 3,592 119 432 366 4,509 Cost 4,003 578 1,281 366 6,228 Accumulated amortization (411) (459) (849) − (1,719) Balance at December 31, 2014 3,592 119 432 366 4,509 Addition 7 8 39 − 54 Capitalized borrowing costs − − 3 − 3 Write-offs (19) − (1) − (20) Transfers (**) − − 7 − 7 Amortization (12) (17) (48) − (77) Impairment recognition (30) − − − (30) Cumulative translation adjustment (464) (17) (60) (36) (577) Balance at June 30, 2015 3,074 93 372 330 3,869 Cost 3,356 522 1,143 330 5,351 Accumulated amortization (282) (429) (771) − (1,482) Balance at June 30, 2015 3,074 93 372 330 3,869 Estimated useful life - years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes US$ 10,446 reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement. See Note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Impairment The Company’s assets are tested for impairment annually or when there is an indication that their carrying amount may not be recoverable. Based on the new 2015 to 2019 Business and Management Plan - BMP ( Plano de Negócios e Gestão - PNG ), indicating a decrease in its investment portfolio when compared to the previous BMP. The postponement of certain projects or removal from the BMP are indicators of possible impairment and, therefore, the respective assets were tested for impairment at June 30, 2015. Property, plant and equipment and intangible assets For impairment testing purposes, the Company prioritized the use of the value in use of the assets for which there was an indication that their carrying amount may not be recoverable (individually or grouped into cash-generating units - CGUs). In measuring the value in use of an asset (or a CGU) the Company bases its cash flow projections on: (i) the estimated useful life of the asset or assets grouped into the CGU; (ii) assumptions and financial budgets/forecasts approved by Management for the period corresponding to the expected life cycle of each different business; and (iii) a pre-tax discount rate, which is derived from the Company’s post-tax weighted average cost of capital (WACC). The Company’s identified CGUs are set out in note 5.2 to its financial statements for the year ended December 31, 2014. Projects postponed by the Company’s Management did not result in impairment losses for the respective assets or cash-generating units. However, considering changes in future circumstances and projections, projects removed from the 2015-2019 BMP were also removed from their cash-generating units (set out in the Company’s financial statements for the year ended December 31, 2014 and when those assets had not suffered impairment losses) and were tested for impairment individually. Impairment losses of US$ 419 were recognized in other expenses in the quarter ended June 30, 2015 as a result of the stand-alone basis impairment tests carried out for those assets, as set out below: Assets or CGU, by nature Impairment losses Business segment Nitrogen Fertilizer Plant - UFN-V 190 Gas & Power RTM Assets 118 RTM Producing properties: E&P activities in Brazil (several CGUs) and assets held for sale (*) 81 E&P - Brazil Signature bonuses (Intangible Assets) - Petrobras America (PAI) 30 E&P - Int'l 419 (*) Includes impairment losses of US$ 8 in property, plant and equipment and US$ 7 in accounts receivable related to the disposal of Bijupirá and Salema fields. In the future, the Company will be determining possible uses for these assets, including: (i) using parts and equipment from those projects in other projects; (ii) divesting; (iii) looking for partners for those projects; or (iv) writing off those assets. Investments in associates and joint ventures The Company’s impairment tests of investments in associates and joint ventures resulted in impairment losses of US$ 54 in its biofuels segment, due to projects that were removed from the Company’s 2015-2019 BMP. In addition, a US$ 41 impairment loss was recognized in Copacabana Drilling B.V., Grumari Drilling B.V., Ipanema Drilling B.V., Leblon Drilling B.V., Leme Drilling B.V. and Marambaia Drilling B.V., which are associates of Petrobras Netherland B.V. (PNBV, a wholly-owned subsidiary of Petrobras) and are indirectly controlled by Sete Brasil. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Those losses (US$ 95) were recognized in share of earnings in equity-accounted investments. Exploration for and evaluation of oil and gas reserves Exploration and evaluation activities include the search for oil and gas beginning with the acquisition of legal rights to explore a specific area through to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table. Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 7,000 8,802 Additions to capitalized costs pending determination of proved reserves 1,560 4,272 Capitalized exploratory costs charged to expense (523) (1,366) Transfers upon recognition of proved reserves (157) (3,835) Cumulative translation adjustment (999) (873) Closing Balance 6,881 7,000 Intangible Assets 2,604 3,044 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 9,485 10,044 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in the statement of income Jan-Jun/2015 Jan-Jun/2014 Geological and geophysical expenses 230 309 Exploration expenditures written off (incl.dry wells and signature bonuses) 555 1,117 Other exploration expenses 20 28 Total expenses 805 1,454 Cash used in : Jan-Jun/2015 Jan-Jun/2014 Operating activities 250 337 Investment activities 1,665 2,559 Total cash used 1,915 2,896 Trade payables Third parties in Brazil 3,977 4,949 Third parties abroad 3,492 4,240 Related parties 454 571 Balance on current liabilities 7,923 9,760 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation could trigger an event of default and a right to accelerate the debt. A roll-forward of non-current debt is set out below: Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 4,319 359 − 4,678 Interest incurred during the year − 202 2 − 204 Foreign exchange/inflation indexation charges − 1,033 79 1 1,113 Transfer from long term to short term − (1,440) (156) (18) (1,614) Cumulative translation adjustment (CTA) − (3,826) (194) (4) (4,024) Balance at December 31, 2014 − 29,288 1,301 28 30,617 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 281 6,710 13,766 − 20,757 Interest incurred during the year 4 22 46 8 80 Foreign exchange/inflation indexation charges 103 412 (1,433) 20 (898) Transfer from long term to short term (742) (3,411) (1,260) (42) (5,455) Cumulative translation adjustment (CTA) (207) (743) 119 (27) (858) Balance at December 31, 2014 5,244 29,898 53,810 649 89,601 Total Balance at December 31, 2014 5,244 59,186 55,111 677 120,218 Non-current In Brazil Opening balance at January 1 , 2015 − 29,288 1,301 28 30,617 Additions (new funding obtained) − 3,115 − − 3,115 Interest incurred during the year − 164 − − 164 Foreign exchange/inflation indexation charges − 1,288 50 − 1,338 Transfer from long term to short term − (737) (81) (2) (820) Cumulative translation adjustment (CTA) − (4,304) (184) (4) (4,492) Balance as of June 30, 2015 − 28,814 1,086 22 29,922 Abroad Opening balance at January 1 , 2015 5,244 29,898 53,810 649 89,601 Additions (new funding obtained) 163 4,961 2,045 − 7,169 Interest incurred during the year 3 17 24 4 48 Foreign exchange/inflation indexation charges 178 597 (742) 23 56 Transfer from long term to short term (406) (1,011) (4,542) (22) (5,981) Cumulative translation adjustment (CTA) (179) (875) (248) (24) (1,326) Balance as of June 30, 2015 5,003 33,587 50,347 630 89,567 Total Balance as of June 30, 2015 5,003 62,401 51,433 652 119,489 Short-term debt 2,239 3,484 Current portion of long-term debt 10,700 6,845 Accrued interest 1,439 1,539 14,378 11,868 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in 2020 onwards Total (*) Fair value Financing in Brazilian Reais (BRL): 929 2,390 2,137 2,581 4,329 10,500 22,866 20,122 Floating rate debt 509 2,059 1,557 2,009 3,769 8,375 18,278 Fixed rate debt 420 331 580 572 560 2,125 4,588 Average interest rate 12.0% 12.8% 12.5% 11.6% 10.7% 9.0% 10.5% Financing in U.S.Dollars (USD): 5,639 9,010 8,775 11,116 17,899 37,325 89,764 83,654 Floating rate debt 4,923 4,356 5,112 8,687 13,031 13,527 49,636 Fixed rate debt 716 4,654 3,663 2,429 4,868 23,798 40,128 Average interest rate 3.0% 4.2% 4.5% 4.3% 4.5% 6.0% 5.0% Financing in BRL indexed to USD: 220 396 705 704 701 6,122 8,848 9,050 Floating rate debt 12 24 23 22 19 54 154 Fixed rate debt 208 372 682 682 682 6,068 8,694 Average interest rate 7.3% 7.2% 7.0% 7.1% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 94 − 2,700 2,794 2,459 Fixed rate debt 94 − 2,700 2,794 Average interest rate 7.2% − 6.0% 6.0% Financing in Japanese Yen (¥): 263 385 93 84 − − 825 799 Floating rate debt 42 84 84 84 − − 294 Fixed rate debt 221 301 9 − − − 531 Average interest rate 1.0% 1.8% 0.8% 0.7% − − 1.3% Financing in Euro (€): 145 13 13 3,066 1,456 4,070 8,763 8,380 Floating rate debt 7 12 12 12 12 174 229 Fixed rate debt 138 1 1 3,054 1,444 3,896 8,534 Average interest rate 0.8% 1.9% 1.9% 3.8% 3.9% 4.3% 4.0% Financing in other currencies: 6 1 − 7 7 Fixed rate debt 6 1 − 7 Average interest rate 14.1% 15.3% − 14.3% Total as of June 30, 2015 7,296 12,195 11,723 17,551 24,385 60,717 133,867 124,471 4.2% 5.9% 6.1% 5.4% 5.6% 6.5% 6.0% Total as of December 31, 2014 11,868 12,572 11,948 17,789 24,189 53,720 132,086 122,713 * The average maturity of outstanding debt as of June 30, 2015 is 7.42 years (6.1 years as of December 31, 2014). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable - US$ 51,425 as of June 30, 2015. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2) - US$ 73,046 as of June 30, 2015. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 31.2. Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first half of 2015, the capitalization rate was 4.93% p.a. (4.38% p.a. in the first half of 2014). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad PGT 500 − 500 Petrobras 1,500 − 1,500 In Brazil Transpetro 3,242 1,088 2,154 Petrobras 1,975 1,659 316 PNBV 3,184 402 2,782 Liquigás 45 44 1 Collateral The financial institutions that have provided financing to the Company have not required Petrobras to provide collateral related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. Certain wholly-owned subsidiaries issue securities that are fully and unconditionally guaranteed by Petrobras (note 33). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Receipts Payments Estimated lease payments / receivable Future Value Annual Interest Present Value Future Value Annual Interest Present Value 2015 101 (64) 37 15 (1) 14 2016 – 2019 767 (464) 303 64 (32) 32 2020 and thereafter 1,737 (535) 1,202 208 (185) 23 As of June 30, 2015 2,605 (1,063) 1,542 287 (218) 69 Current 67 15 Non-current 1,475 54 As of June 30, 2015 1,542 69 Current 59 16 Non-current 1,455 56 As of December 31, 2014 1,514 72 Future minimum lease payments – non-cancelable operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2015 9,200 2016 - 2019 41,998 2020 and thereafter 60,486 At June 30, 2015 111,684 As of December 31, 2014 118,404 As of June 30, 2015, the balance of estimated future minimum lease payments under operating leases includes US$ 66,254 (US$ 69,565 as of December 31, 2014) with respect to assets under construction, for which the lease term has not commenced. In the first half of 2015, the Company recognized expenditures of US$ 5,233 (US$ 5,237 in the first half of 2014) for operating lease installments. Related party transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates and the parties involved in negotiations. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Jan-Jun/2015 Jan-Jun/2014 Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 1,763 374 95 2,240 506 195 Petrochemical companies 2,118 64 31 3,855 205 82 Other associates and joint ventures 308 143 194 570 152 263 4,189 581 320 6,665 863 540 Government entities Government bonds 213 2,853 − 355 4,339 − Banks controlled by the Federal Government (1,871) 4,028 29,065 (1,206) 3,814 28,304 Receivables from the Electricity sector (Note 7.4) 399 2,978 − 402 2,966 − Petroleum and alcohol account - receivables from Federal government (Note 18.2) 2 273 − − 317 − Federal Government - dividends and interest on capital − − − (26) − − Others 23 199 219 3 241 224 (1,234) 10,331 29,284 (472) 11,677 28,528 Pension plans − − 54 − − 135 2,955 10,912 29,658 6,193 12,540 29,203 Revenues (mainly sales revenues) 4,512 7,073 Foreign exchange and inflation indexation charges, net (735) (164) Finance income (expenses), net (822) (716) Current assets 4,845 6,715 Non-current assets 6,067 5,825 Current liabilities 3,662 1,855 Non-current liabilities 25,996 27,348 2,955 10,912 29,658 6,193 12,540 29,203 Petroleum and Alcohol accounts - Receivables from Federal Government As of June 30, 2015, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 273 (US$ 317 as of December 31, 2014). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. Compensation of employees and officers Petrobras’ key management compensation is set out below: Jan-Jun/ 2015 Jan-Jun/ 2014 Officers Board Total Officers Board Total Wages and short-term benefits 2.3 0.2 2.5 2.1 0.3 2.4 Social security and other employee-related taxes (*) 0.6 − 0.6 0.6 − 0.6 Post-employment benefits (pension plan) 0.2 − 0.2 0.1 − 0.1 Total compensation recognized in the statement of income 3.1 0.2 3.3 2.8 0.3 3.1 Total compensation paid 3.1 0.2 3.3 3.9 0.3 4.2 Number of members 8 10 18 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included in 2014, but were not disclosed in the notes to the financial statements. In the first half of 2015 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 10.5 (US$ 14.3 in the first half of 2014). The Extraordinary General Meeting held on July 1, 2015 amended article 18 of the Company's Bylaws to allow board members to have alternates, limited to the following two years period; and article 41 to permit that board members alternates may participate in all board meetings and receive a fixed monthly compensation, subject to the total board members compensation limits established in the General Meeting. The Extraordinary General Meeting also voted to increase the total board members compensation established at the Annual General Meeting held on April 29, 2015, by US$ 245 thousand, in order to cover the compensation of the alternate board members from July 2015 to March 2016. Provision for decommissioning costs Non-current liabilities Opening balance 8,267 7,133 Adjustment to provision (43) 2,430 Payments made (627) (679) Interest accrued 132 201 Others 81 75 Cumulative translation adjustment (1,178) (893) Closing balance 6,632 8,267 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes and other taxes Income taxes Current assets Current liabilities Taxes in Brazil 885 1,018 233 139 Taxes abroad 9 45 60 108 894 1,063 293 247 Other taxes Current assets Non-current assets Current liabilities Current / Deferred ICMS (VAT) 1,299 1,772 643 787 1,241 1,275 Current / Deferred PIS and COFINS (taxes on revenues) 875 829 2,503 2,983 365 295 CIDE 22 13 − − 146 8 Production taxes − 1,283 1,517 Withholding income taxes − 433 486 Tax on financial operations (IOF) − 1,409 − Others 66 73 175 230 238 281 2,262 2,687 3,321 4,000 5,115 3,862 Taxes abroad 44 61 9 8 144 202 2,306 2,748 3,330 4,008 5,259 4,064 On July 16, 2015 Petrobras paid US$ 514 (US$ 385 in cash and US$ 129 in tax credits) related to a definitive ruling at the administrative stage with respect to a Tax Deficiency Notice issued by the Brazilian Federal Tax Authorities. The notice is related to the tax on financial operations ( Imposto sobre operações financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries in 2008. In addition, Joint Ordinance 1,064 ( Portaria Conjunta RFB/PGFN 1.064 ) issued on July 30, 2015 by the Brazilian Federal Tax Authorities and by the Brazilian Federal Tax Attorney General's Office, and Normative Instruction 1,576/15 ( Instrução Normativa RFB 1.576/15 ) issued by the Brazilian Federal Tax Authorities, both published on August 3, 2015, provide taxpayers that participated in the 2014 tax amnesty program (pursuant to Law 12,996/14), an opportunity for relief in connection with additional existing federal tax debts. The Company has decided to pay the Tax Deficiency Notices issued by the Brazilian Federal Tax Authorities related to the tax on financial operations ( IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries in 2007, 2009 and 2010 and to pay its debts related to the IOF applicable to similar intercompany loans made in other periods, for which a Tax Deficiency Notice had not been issued (2011 and 2012), in the amount of US$ 909. The Company has also modified its procedures with respect to the payment of the IOF applicable to this kind of transaction. As a result, the Company recognized other taxes expense of US$ 1,000 and finance expense of US$ 423 in the quarter ended June 30, 2015. The Company is currently carrying out studies to evaluate the use of the relief provided by the tax amnesty program to pay additional contingent tax liabilities (related to Brazilian Federal taxes). 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2014 (13,406) (4,006) 1,984 (518) 409 4,811 575 1,343 32 (8,776) Recognized in the statement of income for the year (2,055) 3,917 401 (42) 182 2,965 (7) (1,418) (898) 3,045 Recognized in shareholders’ equity − − 1,949 (41) − (192) − − 1,351 3,067 Cumulative translation adjustment 1,814 302 (441) 86 (75) (842) (66) 68 (133) 713 Others − (3) (70) (77) 10 (51) 1 − 116 (74) Balance at December 31, 2014 (13,647) 210 3,823 (592) 526 6,691 503 (7) 468 (2,025) Recognized in the statement of income for the period (880) (526) 51 14 31 824 72 8 (883) (1,289) Recognized in shareholders’ equity − 67 2,446 (67) − (229) − − 311 2,528 Cumulative translation adjustment 2,005 158 (800) 90 (79) (856) (82) (1) (294) 141 Others − (99) 96 − (1) (4) − − (4) (12) Balance at June 30, 2015 (12,522) (190) 5,616 (555) 477 6,426 493 − (402) (657) Deferred tax assets 1,006 Deferred tax liabilities (3,031) Balance at December 31, 2014 (2,025) Deferred tax assets 931 Deferred tax liabilities (1,588) Balance at June 30, 2015 (657) (*) Relates primarily to disposal of interests in investees or mergers. The deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Brazilian Tax Law – Law 12,973 On May 14, 2014, Law 12,973 was enacted, establishing, among other matters, the repeal of the Transition Tax Regime ( Regime Tributário de Transição - RTT ) established by Law 11,941 enacted on May 27, 2009. Regulation for this law was established by Normative Instruction 1,515, issued on November 24, 2014 and by Normative Instruction 1,520, issued on December 4, 2014, both issued by the Federal Revenue Secretariat of Brazil (Secretaria da Receita Federal do Brasil). Management decided to adopt articles 1, 2 and 4 to 70 of Law 12,973/2014, with respect to the adoption of the new tax regime (repealing RTT), beginning in 2015. Brazilian income taxes on income of companies incorporated outside Brazil As of June 30, 2015 the Company has recognized additional income taxes expenses of US$ 357 related to Brazilian income taxes on income of companies incorporated outside Brazil in the first half of 2015, as set out in the amended Brazilian Tax Law. Reconciliation between statutory tax rate and effective tax expense rate A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Jun/2015 Jan-Jun/2014 Income before income taxes 3,802 6,738 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) (1,293) (2,291) Adjustments to arrive at the effective tax rate: ·Different jurisdictional tax rates for companies abroad 399 448 ·Tax incentives 4 27 · Tax loss carryforwards (unrecognized tax losses) (145) (14) · Non taxable income (deductible expenses), net (*) (510) (176) ·Tax credits of companies abroad in the exploration stage − (1) . Brazilian income taxes on income of companies incorporated outside Brazil (357) − ·Others (24) 44 Income taxes benefit (expense) (1,926) (1,963) Deferred income taxes (1,289) (1,014) Current income taxes (637) (949) (1,926) (1,963) Effective tax rate 50.7% 29.1% (*) Includes the principal portion of the IOF tax contingency, as set out in note 20.1 (only the interest and inflation indexation portions are deductible) and share of earnings in equity-accounted investees. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and for certain of its international subsidiaries, as well as defined-benefit medical plans for employees in Brazil (active and retirees) and their dependents. Changes in the pension and medical benefits to employees are set out below: Petros Plan Medical Plan Petros Petros 2 AMS Other plans Total Balance at December 31, 2013 5,342 121 6,999 111 12,573 (+) Remeasurement effects recognized in OCI 3,264 143 2,538 2 5,947 (+) Costs incurred in the year 794 49 1,155 24 2,022 (-) Contributions paid (245) − (396) (7) (648) (-) Payments related to the Term of Financial Commitment (TFC) (203) − − − (203) Others 1 − − (13) (12) Cumulative translation adjustment (1,079) (26) (1,277) (10) (2,392) Balance at December 31, 2014 7,874 287 9,019 107 17,287 Current 440 − 354 2 796 Non-Current 7,434 287 8,665 105 16,491 7,874 287 9,019 107 17,287 (+)Costs incurred in the period 489 42 591 14 1,136 (-) Contributions paid (97) − (186) (6) (289) (-) Payments related to the Term of Financial Commitment (TFC) (88) − − − (88) Others − − − 9 9 Cumulative translation adjustment (1,148) (43) (1,315) (19) (2,525) Balance at June 30, 2015 7,030 286 8,109 105 15,530 Current 375 − 304 1 680 Non-Current 6,655 286 7,805 104 14,850 7,030 286 8,109 105 15,530 Pension and medical benefit expenses recognized in the statement of income are set out below: Jan-Jun/2015 Pension Plan Medical Plan Other Plans Total Petros Petros 2 AMS Current service cost 46 25 74 6 151 Interest cost over net liabilities / (assets) 443 17 517 8 985 Net costs for the period Jan-Jun/2015 489 42 591 14 1,136 Related to active employees: Included in the cost of sales 146 23 141 1 311 Operating expenses 73 17 85 12 187 Related to retired employees 270 2 365 1 638 Net costs for the period Jan-Jun/2015 489 42 591 14 1,136 Net costs for the period Jan-Jun/2014 356 24 592 11 983 As of June 30, 2015, the Company had the balance of crude oil and oil products of US$ 2,098 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008 (US$ 2,316 as of December 31, 2014). In the first half of 2015 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 145 ( US$ 163 in the first half of 2014). 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
